COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Leonardo Caro Terrazas, Alsemo Parra            §               No. 08-19-00206-CV
  Castillo, Antonio Bojorquez Rosas, Carlos
  Arturo Cervantes Hernandez, Cesar               §                  Appeal from the
  Quintana Martinez, Bernanrdo Caro
  Monges, Ganadera Santa Sofia, Hector            §                327th District Court
  Hugo Vargas Vasquez, Interganadera
  Famflo S. P. R. de R. L. de C. V., Jesus        §             of El Paso County, Texas
  Ignacui Armendariz Torres, Jesus
  Mendoza Romero, Jesus Manuel Parra              §               (TC# 2016DCV4635)
  Chavez, Jose G. Villalobos Villalobos,
  Manuel Armando Gonzalez Carmona,                §
  Nicolas Caroterraza, Oscar Tena Lozano,
  Oscar Chacon Herrera, Rafael Ruiz               §
  Hernandez, et al,
                                                  §
                        Appellants,
                                                  §
  v.
                                                  §

  Simon Chavez, a/k/a Simon Chavez De             §
  Pablo, individaully and d/b/a 24 Trading
  Co., Alvaro Bustillos, and Vaquero              §
  Trading, L. L. C.,
                                                  §
                        Appellees.
                                                  §

                                              §
                                            ORDER

       On August 2, 2019, Appellants filed a notice of appeal beyond the time allowed by Texas

Rule of Appellate Procedure 26.1 but within the fifteen-day grace period provided by Rule 26.3

for filing a motion for extension of time. Under such circumstances, a motion for extension of time

to file the notice of appeal is necessarily implied, provided that the appellant acted in good faith.

See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
       We ordered Appellants to provide a reasonable explanation for the delay. Appellants

responded by filing a Verified Motion to Extend Time to File Notice of Appeal providing an

explanation for the delay. We find the explanation for the delay is reasonable and that Appellant

acted in good faith. As such, the motion for extension of time is GRANTED. The clerk's record

and reporter's record are now due on or before September 19, 2019.


       IT IS SO ORDERED this 20th day of August, 2019.


                                     PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.